Exhibit 10.11

 

LOGO [g585200g0510073544870.jpg]

Performance Share Award

 

DATE:    «Date» TO:    «First Name» «Last Name»

Following are the details for your Performance Share Award:

 

The Performance Period is the three-year period:   
«Beginning Date» - «End Date» Your target Performance Share Award at the 100%
level:    «# of Shares» Shares

The actual Performance Shares paid to you, if any, will be derived from the
Performance Share Payout Table included in this Award agreement.

Your Performance Share Award is subject to all the terms and provisions of the
Apergy Corporation (“Apergy”) 2018 Equity and Cash Incentive Plan (“Plan”) which
terms and provisions are expressly incorporated into and made a part of the
Award as if set forth in full herein. Capitalized terms used but not defined
herein have the meanings ascribed to them in the Plan. A copy of the Plan can be
found on the Merrill Lynch stock plan administration website.

In addition, your Performance Share Award is subject to the following:

 

1. Within two and one-half months following the end of the Performance Period,
Apergy will issue you Common Stock if Apergy has reached certain levels of
relative total shareholder return (“Relative TSR”) as set forth in the
Performance Share Payout Table in Appendix A attached hereto, and the other
conditions of your Performance Share Award are satisfied. For any Section 16
Person, Apergy shall issue shares of Common Stock for the vested Performance
Share Award less the number of shares required to satisfy applicable tax
withholding.

 

2 Performance Period results are measured by Relative TSR calculated in
accordance with Appendix A attached hereto.

 

3. As a condition of receiving your Performance Share Award, you agree to be
bound by the terms and conditions of any Apergy Anti-hedging, Anti-pledging or
Clawback Policy that may be in effect from time to time, to the extent
applicable to you. You may obtain a copy of the current version of the
Anti-hedging, Anti-pledging, and any Clawback Policy adopted by Apergy on the
internal website and by contacting the Director of Total Rewards.

The Anti-hedging and Anti-pledging Policy prohibits hedging or
pledging any Apergy equity securities held by you or certain designees, whether
such Apergy securities are, or have been, acquired under the Plan, another
compensation plan sponsored by Apergy, or otherwise. Please review the
Anti-hedging and Anti-pledging Policy to make sure you are in compliance.

 

4. For Non-US Employees, your Performance Share Award is subject to the terms
and conditions of the Addendum for Non-US Employees.

 

5. Your Performance Share Award is not transferrable by you other than by will
or the laws of descent and distribution and in accordance with the applicable
terms and conditions of the Plan.

 

6. Apergy reserves the right to amend, modify, or terminate the Plan at any time
in their discretion without notice. Apergy may, in its sole discretion, amend
this Performance Share Award from time to time in any manner that is not
inconsistent with the Plan; provided, however, that except as otherwise provided
in the Plan or this Performance Share Award, any such amendment that materially
reduces your rights shall be effective only if it is in writing and signed by
both you and an authorized officer of Apergy.



--------------------------------------------------------------------------------

DATE:    «Date» Performance Share Award TO:    «First Name» «Last Name» PAGE:   
2

 

7. Your Performance Share Award is subject to your execution of and compliance
with the Agreement Concerning Confidential Information, Trade Secrets,
Non-competition, Non-solicitation, Inventions, and Patent Rights between you and
Apergy, an Affiliate or a Subsidiary (the “Confidentiality Agreement”). You
acknowledge that your commitment to abide by the terms of the Confidentiality
Agreement is a material inducement for Apergy to enter into your Performance
Share Award.

 

8. Without limiting the remedies to which Apergy or its Affiliates may be
entitled, if the Board or any committee of the Board, prior to or following the
date you cease, for any reason whatsoever, to be an employee of the Apergy or
its Affiliates and after full consideration of the facts, find by majority vote
that you have breached the Confidentiality Agreement mentioned in Section 7 or
breached the non-compete provisions of Section 42 of the Plan, you shall forfeit
any unvested portion of this Performance Share Award. The decision of the Board
or any committee of the Board shall be final.

 

9. The provisions contained in Sections 7 and 8 are in addition to, and not in
substitution of, the provisions of Section 42 of the Plan and are expressly
subject to Section 42(d) of the Plan.



--------------------------------------------------------------------------------

APPENDIX A

Performance Share Payout Table

 

Apergy +                     Peers Payout Calculation

Rank

  

% Rank

  

Payout

                                                                             

At the end of the Performance Period, each entity in the Performance Peer Group
(as defined below) and Apergy will be ranked from highest TSR (as defined below)
to lowest TSR.

Performance Peer Group

The “Performance Peer Group” for purposes of your Performance Share Award will
consist of the following companies:

 

Ticker Symbol

  

Company Name

                                   

Notwithstanding the foregoing, the following events shall be used to adjust the
Performance Peer Group in response to changes in the corporate structure of an
entity in the Performance Peer Group during the Performance Period:

 

1. In the event that an entity in the Performance Peer Group spins-off a
subsidiary during the Performance Period, such spin-off should be treated as a
dividend.

 

2. In the event that an entity in the Performance Peer Group is not the
surviving entity in a merger/acquisition, and (i) such merger/acquisition has
been announced on or prior to «Applicable Date», then such entity will be
replaced with a suitable replacement, as determined in the Committee’s sole
discretion or (ii) such merger/acquisition has been announced after «Applicable
Date», then such entity will move to the top or the bottom of the ranking, based
on whether such entity’s Total Shareholder Return is greater or less than that
for Apergy, in each case measured as of the date prior to the announcement of
such merger/acquisition. If two entities in the Performance Peer Group merge,
the TSR of the target entity shall be measured on the effective date of the
merger. The TSR of the surviving entity shall continue to be measured as if the
acquisition did not occur.



--------------------------------------------------------------------------------

3. In the event that an entity in the Performance Peer Group becomes a private
company during the Performance Period, the TSR of such entity shall be measured
on the date such entity becomes a private company.

 

4. In the event that an entity in the Performance Peer Group declares bankruptcy
or initiates (or becomes subject to) a similar proceeding as a debtor due to
insolvency, then such entity shall be ranked last.

Definition of Total Shareholder Return

Total shareholder return (TSR) is a measure of the performance of different
companies’ stock prices over time. It combines share price appreciation and
dividends paid to show the total return to the shareholder expressed as an
annualized percentage.

TSR is computed as follows:

TSR = (Price (e) – Price (b) + Dividends) / Price (b), where:

Price (b) = share price at the beginning of the Performance Period (defined as
the __-day trading average prior to the Performance Period beginning «Beginning
Date»);

Price (e) = share price at end of the Performance Period (defined as the __-day
trading average prior to the end of the Performance Period «End Date»); and

Dividends = dividends paid over the Performance Period.